DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 69 is objected to because of the following informalities:  at line 1 of claim 69, “comprise” should apparently read –comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 2 of claim 64, it is unclear if “further comprising” is with reference to the mask or the cavity.  
Claim 64 at lines 3 and 5 recites the limitation "the orifice".  There is insufficient antecedent basis for this limitation in the claim.
Claim 69 at line 2 recites the limitation "the at least one orifice".  There is insufficient antecedent basis for this limitation in the claim.
Claim 70 at line 2 recites the limitation "the…user positions".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is: --the…use positions--.
Regarding claim 73 at lines 1 and 4, it is unclear if “the cavity” references that of the receptacle of claim 71 at line 3 or of the body of the mask recited in claim 55 at line 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 55-60 and 62-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryatt (U.S. Patent No. 5,701,886).  Regarding claim 55, Ryatt discloses a mask (Fig. 1) comprising: a body 12 comprising: an interior surface defining a cavity 54/47 in fluid communication with the cavity (Figs. 3, 6 and 8 and col. 3, lines 61-37 – col. 4, lines 1-9); and a therapeutic substance dispenser 66 in fluid communication with the cavity (Fig. 3 and col. 5, lines 5-13).  Regarding claim 56, the therapeutic substance dispenser 66 is in fluid communication with the cavity at a location spaced apart from the inlet 54/47 (Fig. 3).  Regarding claim 57, the therapeutic substance dispenser 66 is in fluid communication with the cavity adjacent the inlet 54/47 (Fig. 3).  Regarding claim 58, the therapeutic substance dispenser 66 is in fluid communication with the cavity along a periphery of the inlet 54/47 (Fig. 3).  Regarding claim 59, the therapeutic substance dispenser 66 comprises a receptacle (“chamber”) in fluid communication with the cavity (Fig. 3 and col. 5, lines 5-13). Regarding claims 60 and 62, the mask further comprises a plurality of orifices communicating between the receptacle of therapeutic substance dispenser 66 and the cavity. (The orifices are the openings created by the valves 56 when they are in the open position – col. 4, lines 24-32 and Fig. 3.)  Regarding claim 63, the mask further comprises a one-way valve 56 covering the at least one orifice and movable between open and closed configurations (col. 4, lines 24-32 and Figs. 3 and 8).  Regarding claim 64, the cavity comprises a first cavity (receiving face of patient – Fig. 1) and wherein the receptacle (chamber of 66) defines a second cavity (Fig. 1 and col. 5, lines 13), and further comprising a cover 44 movable between a use position (Fig. 3), wherein the second cavity is in fluid communication with the orifice (Fig. 3), and a storage position, wherein the second cavity is not in fluid communication with the orifice (“non-use”) (col. 5, lines 14-23). Regarding claim 65, the cover 44 is moveable to a loading position (in between use and 66 could still be inserted as shown in Fig. 3, which would make it “open” to the ambient environment through the mask on patient (col. 5, lines 14-23).  Regarding claim 66, the receptacle is not open to the ambient environment when the cover is in the storage position as the cover 44 would be in the sealed position and thus the receptacle of the therapeutic dispenser 66 cannot access a passageway of the device to the patient and therefore it is “not open” to the ambient environment.  Regarding claim 67, the cover 44 is slidable relative to the receptacle as the ring/band 70 of cover 44 can be slidably fit over inlet port 50 (col. 5, lines 14-23 and Figs. 7 and 8). Regarding claim 68, the cover 44 comprises a ring 70 disposed around and axially slidable along a tubular mounting portion 50 extending from the body (col. 5, lines 14-23 and Figs. 7 and 8).  Regarding claim 69, the cover 44 comprises a first cover portion 68 moveable relative to a passageway between a bottom of the receptacle and the at least one orifice (first cover portion 68 hinges downward or upward relative to the receptacle and orifice due to its flexible nature - col. 5, lines 14-23), and a second cover portion (ring of element 70) spaced apart from the first cover portion 68 (Fig. 7) and moveable relative to an open top of the receptacle the ring/band 70 of cover 44 can be slidably fit over inlet port 50 which is relative to the receptacle of dispenser 66 (col. 5, lines 14-23 and Figs. 7 and 8).  Regarding claim 70, the first and second cover portions are fixedly coupled (Fig. 7) and moveable with each other between the loading, storage and use positions (col. 5, lines 14-23).  Regarding claim 71, the mask further comprises a tubular mounting portion 60 extending from the body (Fig. 3) and adapted to receive an output member of a medicament delivery device (Fig. 60. 

[AltContent: textbox (distal piece of 66 comprises a cavity for dispersion of medicament)][AltContent: textbox ([img-media_image1.png])]
[AltContent: arrow]





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Ryatt (U.S. Patent No. 5,701,886) in view of Barnes et al. (WO 2018/033863).  Regarding claim 61, Ryatt discloses the invention as claimed, see rejection supra; however Ryatt fails to disclose that the at least one orifice has a diameter between and including 1 mm and 7 mm.  Barnes et al. (hereinafter Barnes) discloses a valve member for incorporation in a therapeutic system for regulating inflow/outflow of gases to a patient (see Abstract and col. 31, lines 3-12), wherein valve members of the system for regulating such flow to a patient interface (Figs. 35A and 35B and col. 94, lines 27-36 – col. 95, lines 1-11) have an orifice/“inlet” diameter of 5 mm (col. 49, lines 20-34 and col. 50, lines 22-25).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a valve having an orifice diameter of 5 mm as taught by Barnes, in a mask treatment assembly comprising a valve for allowing inspiration/expiration of gases as suggested by Ryatt as Ryatt necessitates an orifice comprising a valve for selective introduction of gaseous medicaments (col. 4, lines 24-32) and Barnes discloses that a valve orifice diameter of 5 mm (col. 49, lines 20-34 and col. 50, lines 22-25) enables flow of medicament gases to a user via a patient interface (col. 94, lines 27-35) while decreasing a restriction to such flow across the valve (col. 51, lines 27-36).   

Allowable Subject Matter
Claims 72-74 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791